DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note Regarding Applicant’s Request for After Final Consideration Pilot (AFCP) Program 2.0
The Examiner would like to note that Applicant asserts that AFCP guidelines state the Examiner must request an interview with Applicant if the application is not being allowed. However, such guidelines are only in the context of the Examiner claiming extra time to consider a proper AFCP Request and Examiners are forbidden from improperly claiming AFCP consideration time for improper requests. In the instant case, the filed amendment broadens the claimed “delay time” by removing the requirement that such a delay time be “required.” The Examiner is thus unable to claim additional consideration and interview time under the AFCP program because doing so would be considered improper.
Response to Arguments
Applicant's arguments filed 8/19/2022 have been fully considered but they are not persuasive. 	Regarding claims 1 and 5, Applicant argues that the prior art does not teach selecting a mobility level out of a plurality of mobility levels, wherein the selection is made in response to the movement state, a type of the user device and a delay time.”	The Examiner respectfully disagrees with Applicant’s interpretation of the prior art. Although Applicant’s amendments appear to resolve the previous issue under 35 U.S.C. 112(a), the claimed “delay time” is now broader and may be broadly reasonably interpreted as being taught by Nokia. The Examiner would also like to note that Applicant appears to agree, stating on page 9 of Applicant’s remarks that “the above teachings of Nokia may at most teach supporting ‘a plurality of the mobility levels’ in order to support “a type of the user device and a delay time.” Applicant argues that Nokia fails to establish a nexus between the “plurality of the mobility levels,” “type of user device,” and “delay time,” but the claims also do not appear to require any sort of “nexus.” The claims instead select a mobility level based on a type of user device and a delay time without specifying any details regarding how such a selection is performed based on the type of the user device and the delay time. However, the Examiner would like to note that Nokia does mention a mobility level associated with UEs that require low latency or access to local content, which may be broadly reasonably interpreted as a mobility level selected based on a type of the user device and a delay time (i.e., low latency is required). Sharp and Nokia may thus be broadly reasonably interpreted as teaching the claims as amended.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474